Citation Nr: 0906238	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from a November 2004 rating decision in 
which the RO&IC, in pertinent part, denied service connection 
for post-traumatic stress disorder (PTSD) and confirmed and 
continued the previous denial of the veteran's claim for 
service connection for hypertension in a February 2004 rating 
decision.  In April 2005, the veteran filed a notice of 
disagreement with the denial of both service-connection 
claims.  Following the issuance of a statement of the case 
(SOC) in August 2005, the veteran perfected his appeal to 
both issues in September 2005.  

In a January 2007 decision, the Board, in pertinent part, 
remanded both issues for additional development to the RO&IC 
via the Appeals Management Center (AMC), in Washington, DC.  
In an October 2008 rating decision issued in December 2008, 
the AMC granted service connection for PTSD and assigned an 
initial 10 percent rating, effective May 24, 2004.  Thus, the 
only issue remaining on appeal is the one described on the 
title page.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus 
type II with retinopathy.

2.  Hypertension was not manifested during service or for 
many years after discharge from service; and the most 
probative and persuasive medical evidence of record does not 
support a finding that hypertension was caused, or is 
aggravated, by the veteran's service-connected diabetes 
mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service; may not be presumed to have been so incurred or 
aggravated; and is not proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

The requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Collectively, November 2003 and August 2004 notice letters 
described the evidence necessary to substantiate a claim for 
service connection, to include on a secondary basis, and met 
all of the requirements noted above, including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claim were received by 
VA.  The veteran was provided additional VCAA notice in March 
2007.

As explained below, the Board has determined that service 
connection is not warranted for hypertension.  Consequently, 
no disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to these 
elements under the holding in Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service treatment records, post-service private hospital and 
private and VA treatment records, several statements from a 
private physician, as well as reports of VA examination and 
copies of the veteran's statements.  The Board notes that VA 
has repeatedly asked the veteran to identify and provide 
authorization to obtain treatment records from private 
healthcare providers; and, although he has signed 
authorization forms for VA to obtain such records, only 
selected records have been provided, of which the veteran has 
been informed.  He did not submit any additional private 
treatment records to VA in response to the March 2007 notice 
letter requesting such records.  The duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In summary, VA's duties notice and assist the claimant have 
been considered and satisfied.  Through notices of the RO and 
the AMC, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter decided on 
appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and hypertension becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Additionally, under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran has been service connected for diabetes mellitus 
type II since November 20, 2002.

The record does not reveal, and the veteran does not assert, 
that he developed hypertension during service or for many 
years after discharge from service.

The first post-service treatment record revealing a diagnosis 
of hypertension is dated in December 2001, reflecting the 
veteran was told by his primary care physician that he had 
hypertension but the veteran indicated that he did not want 
to take any antihypertensive medications.  

During a January 2004 VA diabetes mellitus examination, the 
veteran reported that he served in Vietnam during the Vietnam 
era; that he was diagnosed with diabetes in March 1987 and 
started on insulin; and that in 2000, his family doctor added 
Altace and Norvasc for hypertension.  Laboratory tests 
revealed BUN of 10 and creatinine of 0.8.  Following a review 
of the veteran's claims file and a physical examination, the 
diagnoses included diabetes mellitus and primary 
hypertension.  The VA examiner concluded that the veteran's 
hypertension was not caused by the diabetes mellitus.

In statements dated in January and July 2004 and April 2005, 
one of the veteran's physicians, S. N. S., D. O., indicated 
that he had had been treating the veteran since 2002 for 
diabetes mellitus type II and for hypertension.  This 
physician stated that it is more likely that the veteran's 
hypertension is concomitant with his diabetes mellitus 
(January 2004); that it is difficult to say with any 
certainty whether the veteran's hypertension is a result of 
or concomitant with his diabetes mellitus, noting that it is 
an added risk factor for the development of cardiovascular 
complications along with his diabetes mellitus (July 2004); 
and that the veteran's hypertension is comorbid with his 
diabetes mellitus and it is as least as likely as not that 
his hypertension is related to his diabetes mellitus (April 
2005).  

VA treatment records show continuing treatment for diabetes 
mellitus, diabetic retinopathy, hypertension, hyperlipidemia, 
and erectile dysfunction.  March 2005 VA laboratory tests 
done as part of an endocrinology consultation revealed BUN of 
10 and creatinine of 0.8.  

In a May 2005 VA diabetes mellitus examination report, the 
examiner indicated that the veteran was found to have 
diabetes mellitus in March 1987 and that, since then, he has 
been treated with insulin and a diabetic diet.  The veteran 
was taking Ramipril and Felodipine for his hypertension.  
Laboratory tests revealed BUN of 11 and creatinine of 0.9.  
Following a review of the veteran's claims file and a 
physical examination, the diagnoses included diabetes 
mellitus and primary hypertension.  The examiner opined that 
there is no evidence of diabetic nephropathy with elevation 
of BUN or creatinine; therefore, the veteran's hypertension 
is not caused, or exacerbated, by diabetes mellitus.

In a February 2006 statement, Dr. S. N. S. again indicated 
that it is likely that the veteran's hypertension is related 
to his diabetes mellitus, noting that it is well documented 
in the medical literature that hypertension is twice as 
common in persons with diabetes than those without this 
disorder and that more than half the patients with newly-
diagnosed diabetes mellitus type II have hypertension at the 
time of presentation.  Thus, he concluded that it is likely 
that the veteran's hypertension is in fact related to 
diabetes mellitus associated with abnormalities at the 
cellular level. 

Considering the claim for service connection for 
hypertension, to include as secondary to the veteran's 
service-connected diabetes mellitus, in light of the record 
and the governing legal authority, the Board finds that the 
claim must be denied.  

Initially, the Board notes that there are no clinical 
findings or diagnoses of hypertension during service or for 
many years thereafter.  

Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  The Board 
acknowledges that the veteran's treating physician's 
statement that in the medical literature hypertension is 
twice as common in persons with diabetes than those without 
and that more than half the patients with newly-diagnosed 
diabetes mellitus have hypertension at time of presentation.  
However, although the veteran's physician asserts that this 
information generally may support the veteran's claim, the 
Board does not assign this statement much weight.  Not only 
has this physician not listed or provided copies of the 
medical literature to which he is referring but he has 
neither supported his statement with laboratory findings that 
the veteran's hypertension is in fact related to diabetes 
mellitus associated with abnormalities at the cellular level 
nor has he indicated that he has reviewed the veteran's 
previous or current medical records.  Moreover, this private 
physician has only been treating the veteran since April 
2002, not since March 1987, when the veteran was first 
diagnosed with diabetes, nor since 2000, when the veteran was 
placed on medications to control his hypertension.  Moreover, 
the second conclusion that more than half the patients with 
newly-diagnosed diabetes mellitus have hypertension at time 
of presentation is contrary to the argument which the veteran 
espouses, that is, that his diabetes caused his hypertension.  

The Board also points out that the fact that this private 
physician may treat, or have treated, the veteran on a 
regular basis-without more-does not add significantly to 
the probative value of his opinion.  The Court has expressly 
declined to adopt a "treating physician rule" which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See, 
e.g., Winsett v. West 11Vet. App. 420 (1998), citing 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

By contrast, the Board finds more probative the opinion of 
the January 2004 and May 2005 VA examiner-who expressly 
addressed the question of a secondary relationship.  On both 
occasions, this examiner reviewed the veteran's claims file 
and interviewed the veteran about his medical history.  This 
examiner noted that the veteran reported that he was 
diagnosed with diabetes in 1987 and was started on 
medications for his hypertension in 2000.  The VA examiner 
further concluded that the veteran's hypertension was not 
secondary to the veteran's service-connected diabetes.  In 
support, the examiner concluded that, since there is no 
evidence of diabetic nephropathy with elevation of BUN or 
creatinine, the veteran's hypertension is not caused, or 
exacerbated, by diabetes mellitus.  The Board accords greater 
probative value to the VA examiner's comments and opinion, 
based as they were on a review of the veteran's claims file, 
a detailed review of pertinent aspects of his documented 
medical history, and current examinations, and considers them 
to be of primary importance in the disposition of this 
appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood, 1 Vet. 
App. at 192-93).  See also Guerrieri, 4 Vet. App. at 470-471 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

None of the post-service treatment records reflects that the 
veteran's hypertension was caused, or is aggravated, by his 
service-connected diabetes mellitus.  

In addition to the medical evidence, the Board has considered 
the veteran's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the veteran is not shown to be 
other than a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent, probative evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


